DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action is in response to the filing of 7/9/2021. Claims 1 and 4-20 are currently pending. Claims 1 and 4-20 have been amended in a preliminary amendment. The cancelation of claims 2 and 3 in the preliminary amendment is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Volckhausen (US 2577168).
	Regarding claim 1, Volckhausen discloses a coiler (12 – Fig. 1) for coiling a strip of dunnage for use in protective packaging (see Note below), comprising: a pair of movable pins (two of 41 – Fig. 1) extending in a common direction (out of the page, Fig. 1) and being rotatable about a common axis (the longitudinal axis of 19 – Fig. 2) to wind a strip of dunnage (see Note below); at least one pin mount (43 – Fig. 2) that supports one of the moveable pins (col. 3, lines 10-12) for movement between a strip receiving position (the position of 41 and 43 in Fig. 3) and a coiling position (the position of 41 and 43 in Fig. 4) radially-inwardly disposed relative to the strip receiving position (col. 3, lines 32-43); a cam (21 – Fig. 2) that guides the pin mount and the moveable pin for movement (col. 3, lines 6-10); and a guide plate (28 – Fig. 2) that cooperates with the cam and the pin mount to control the movement of the moveable pin (col. 3, lines 10-21).

Volckhausen further discloses:
	Claim 4, the guide plate (28 – Fig. 2) includes a slot (46 – Fig. 8) through which the pin (41 – Fig. 1) extends to guide movement of the moveable pin (col. 3, lines 17-21 and see Fig. 8).

	Claim 5, the pin mount (43 – Fig. 2) is connected to the guide plate (28 – Fig. 2) at a fixed point (44 – Fig. 3 and col. 3, lines 10-12).

	Claim 6, the guide plate (28 – Fig. 2) is coupled to a motor (18 – Fig. 2) for rotation (col. 2, lines 31-40 and see Fig. 2).

	Claim 7, the common axis (the longitudinal axis of 19 – Fig. 2) is parallel to the direction in which the moveable pins (41 – Fig. 1) extend (see Fig. 2).

	Claim 8, the cam (21 – Fig. 2) includes a curved bearing surface (39 – Fig. 5) against which the pin mount (40 – Fig. 2) rides as the cam rotates relative to the pin mount (see Fig. 5). Note that this rejection is based on an alternative interpretation of Volckhausen in which the pin mount is interpreted to be element 40.

	Claim 9, the curved bearing surface (39 – Fig. 5) includes a grooved spiral surface (see Fig. 5).

	Claim 10, the grooved spiral surface is defined by a groove (38 – Fig. 5) with a varying depth including ramped ends that stop the pin mounts (40 – Fig. 2) from moving, thereby placing the moveable pins in the coiling position. Note that there is a varying depth in 38 at the ends of 38 which come together to form ramped ends.

Allowable Subject Matter
Claims 11-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012. The examiner can normally be reached MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
12/1/2022